Citation Nr: 0114125	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-03 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1970 to 
February 1972, and from December 1972 to April 1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1999 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO). 

In the February 1999 rating decision, the RO considered a 
claim for service connection for an acquired psychiatric 
disorder and found that it was not well grounded.  In the 
December 2000 Statement of the Case, the RO considered the 
claim again on the merits.  The Board's review of the claims 
folders revealed that in a December 1995 rating decision, 
service connection was previously denied for a nervous or 
psychiatric disorder to include anxiety and post-traumatic 
stress disorder.  Therefore, new and material evidence is 
required to reopen the claim.  Notwithstanding the RO's 
action, the Board is required to address the issue of whether 
new and material evidence has been submitted so as to reopen 
the appellant's claim, prior to considering the claim on the 
merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 
F.3d 1380 (Fed. Cir. 1996).

As stated in Barnett, the new and material evidence 
requirement is a material legal issue which must be addressed 
by the Board, regardless of whether the RO readjudicated the 
claim on its merits.  If the Board were to adjudicate the 
claim on the merits without resolving the new and material 
evidence issue, its actions would violate its statutory 
mandate set forth in 38 U.S.C.A. §§ 7104(b) and 5108. Id.

Thus, the issue of entitlement to service connection for an 
acquired psychiatric disorder has been recharacterized on the 
first page of this decision.  The Court has indicated that 
when the Board addresses a question not considered by the RO, 
it must consider whether the veteran had notice of that issue 
and whether he would be prejudiced by lack of such notice.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  In the 
instant case, the Board concludes that the appellant would 
not be prejudiced by such an action in that its consideration 
of the new and material evidence question involves the review 
of the same matter and evidence as the RO's determination on 
the merits.  The appellant was advised of the law and 
regulations governing such claims while pursing the second 
issue under the Board's consideration.  The appellant has 
presented argument, submitted and identified evidence, 
testified at a personal hearing, and has been afforded VA 
examinations pertinent to his claim.  Furthermore, through 
the RO's actions, the appellant has received the greater 
benefit of having his claim considered on the merits for the 
second time without the RO first determining if new and 
material evidence was presented.


FINDINGS OF FACT

1.  Service connection for a nervous/psychiatric disorder was 
denied in a December 1995 rating decision.  The appellant did 
not appeal that issue.

2.  The additional medical evidence submitted in support of 
the petition bears directly and substantially on the question 
of whether post-service psychiatric disability is 
attributable to an inservice concussion and should be 
considered in order to fairly decide the merits of the claim.

3.  Post-service mood disorder and anxiety disorder and 
psychiatric symptomatology is attributable to a 1989 post-
service head injury.

4.  Service connection for a seizure disorder was denied in a 
December 1995 rating decision.  The appellant did not appeal 
that issue.

5.  The additional medical evidence submitted in support of 
the petition bears directly and substantially on the question 
of whether a post-service seizure/pseudoseizure disability is 
attributable to an inservice concussion and should be 
considered in order to fairly decide the merits of the claim.

6.  Post-service seizure/pseudoseizure disorder is 
attributable to a 1989 post-service head injury.


CONCLUSIONS OF LAW

1.  The December 1995 rating decision is final.  New and 
material evidence sufficient to reopen a claim for service 
connection for an acquired psychiatric disorder has been 
received.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2000).

2.  An acquired psychiatric disorder to include mood disorder 
and anxiety disorder was not incurred in or aggravated during 
the appellant's active service.  38 U.S.C.A. §§ 1131, 5107(a) 
(West 1991).

3.  The December 1995 rating decision is final.  New and 
material evidence sufficient to reopen a claim for service 
connection for a seizure disorder has been received.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156, 
20.200, 20.201, 20.302, 20.1103 (2000).

4.  A seizure/pseudoseizure disorder was not incurred in or 
aggravated during the appellant's active service.  38 
U.S.C.A. §§ 1131, 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2000).  
Service connection for a seizure disorder was denied in an 
April 1992 rating decision.  The appellant did not appeal 
that decision and it is final.  Service connection was 
denied in a December 1995 rating decision for a 
nervous/psychiatric disorder to include post-traumatic 
stress disorder.  Because of receipt of additional service 
medical records, the claim for service connection for a 
seizure disorder was reopened and service connection was 
denied.  As previously noted in a June 1996 Board decision 
regarding other issues, the appellant did not perfect an 
appeal from the December 1995 rating decision as to the 
service connection issues.  Therefore, the December 1995 
rating decision is final. 

However, a finally denied claim may be reopened upon 
submission of new and material evidence.  When faced with a 
petition to reopen a previously and finally disallowed 
claim, the Board must first determine whether the veteran 
has presented new and material evidence under 38 C.F.R. 
§ 3.156 (a) (2000).  New and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration.  It is neither 
cumulative nor redundant and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
The Board may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107 (b) has been fulfilled.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The evidence before the RO at the time of the December 1995 
rating decision is as follows:

The appellant has claimed that there was evidence of nervous 
and emotional problems in service and that therefore service 
connection is warranted.  He has further claimed that he 
incurred a seizure disorder as a result of a concussion 
received in service in 1976, and that his psychiatric 
disability is also related to that concussion.  

Service medical records documented a normal psychiatric 
evaluation at entry into the first period of service in 
February 1970 and no seizure disorder was identified.  There 
is no entry examination for the second period of service in 
December 1972.  In February 1975 there is a record of a 15-
day admission for what was determined to be an accidental 
overdose of valium, alcoholism and chronic anxiety, without 
additional hospital records.  The appellant had a cerebral 
concussion in September 1976 due to a reported tank accident.  
Skull X-rays, electroencephalogram, and neurological 
evaluations were normal.  The appellant complained of 
headaches that improved over the course of his admission.  
Three weeks later, he stood up after drinking beer and had a 
loss of consciousness.  Bystanders noted questionable seizure 
activity.  There was no seizure activity noted during his 
hospital stay.  Post-concussion syndrome was diagnosed.

Service records documented a period of absence without leave 
between May and November 1978.  In November 1978 while under 
confinement, he complained of bad nerves, paresthesias and an 
inability to sleep well.  Paresthesia of questionable 
etiology was indicated.  Eight days later in a report of 
medical history he denied nervous trouble of any sort, 
depression or excessive worry, epilepsy or fits.  His 
psychiatric and neurologic evaluations were normal.  His 
request for a discharge for the good of the service was 
denied in December 1978.  In July 1979, he complained of 
nervousness for a 4-day period.  He indicated he had felt 
similarly before in 1977 when under environmental stress.  
The examiner found that when under stress, the appellant was 
inclined to somatasize, which manifested as blackouts, 
tremors, fatigue, insomnia and an eating disturbance.  His 
history was suggestive of an individual who was passive-
dependent with hysterical features.  In September 1979 his 
wife was severely depressed and had made a suicide attempt, 
and the couple was being seen in family therapy.

The appellant was diagnosed with a cerebral concussion in 
October 1980 after a car accident.  Neurological examination, 
skull X-rays, and brain scan were normal, but he complained 
of headaches that were increasing in severity.

A VA examination was conducted in January 1982, however the 
service medical records were not available.  The appellant 
reported that he was seen by a psychiatrist in service when 
he could not move his legs.  He was hospitalized for a few 
months.  On examination he exhibited no unusual ideas or 
thinking disorders.  There were no perceptive disturbances or 
ideas of reference.  He was well oriented and his memory was 
intact.  The examiner concluded that there was insufficient 
evidence to warrant a neuropsychiatric diagnosis.  The 
appellant reported that he was hit over the head with some 
bars in 1972 while he was taking a shower.  It knocked him 
out and he was in the hospital for two days.  In 1975, he 
reported that he was involved in a tank accident and was told 
he had a skull fracture.  He was in the hospital for two 
weeks.  In 1977 he was downtown and was attacked by some 
civilians with lug wrenches.  He got knocked out and woke up 
in the hospital with a broken nose and cheek.  No 
abnormalities were reported on neurological examination and a 
seizure disorder was not diagnosed.

Records from the University of Tennessee Hospital documented 
that in July 1989, the appellant was involved in an incident 
that resulted in an open skull fracture with intracranial 
injury, right extra-axial hematoma, fluent aphasia and 
moderate closed head injury.  A psychiatric diagnosis or a 
diagnosis of seizure disorder was not of record during this 
hospitalization.

A VA psychiatric consultation was conducted in April 1992, 
with the examiner indicating there was no previous 
psychiatric history prior to the July 1989 injury.  The 
examiner concluded that it was evident that the appellant had 
organic problems that affected his personality and mood, but 
that the prominent symptom was anxiety.  It was hard to rule-
out pseudoseizure.  An organic anxiety disorder was 
diagnosed.  

Records from an April 1992 admission to the VA Medical Center 
indicated an admission for a work-up due to complaints of 
increasing seizure-like activity despite compliance with 
medication.  Discharge diagnoses were probable pseudoseizure 
and anxiety disorder.

The appellant was hospitalized in August 1992 at Livingston 
Regional Hospital for a suspected seizure with walking 
difficulties on initial examination.  The appellant exhibited 
marked improvement with hospitalization and was said to have 
exhibited rather hysterical behavior.  Seizure disorder was 
diagnosed.

Private and VA Medical Center medical records in 1992 
documented diagnoses of seizure and pseudoseizure disorders. 

He was admitted to Cookeville General Hospital in April 1993 
for treatment of right hemiplegia, with a hysterical nature 
attributed to the neurological deficit.  Following 
confrontation, he was able to utilize his emotional resources 
in a more positive fashion and was able to stand and walk 
independently.  Following this improvement there were no 
further blackout spells on the ward.  Discharge diagnoses 
that included atypical depression, status post closed head 
injury, presumptive seizure disorder with pseudoseizure 
activity observance, conversion disorder.  

The record contained lay statements submitted in March 1995 
by the appellant's wife, family and friends in support of his 
claim for service connection for a seizure disorder.

VA examinations were conducted in August and September 1995.  
He was diagnosed with a history of: anxiety disorder; major 
depressive episode; conversion disorder; alcohol withdrawal 
seizures/dependence.  The examiner noted an inservice 
concussion in September 1976 and a post-service head injury 
in July 1989.  It appeared as if the 1989 episode in which 
the appellant lost consciousness for 11 days had the greatest 
impact on his personality pattern.  It was not entirely 
possible to say whether the current seizure episodes had any 
relationship to the 1976 inservice head trauma or whether 
they were entirely due to the 1989 injury.  Any contribution 
by the 1976 injury to residual disability was minor since the 
appellant was able to function well up until the 1989 injury.  
The 1989 injury rendered him unemployable.  There seemed to 
be a significant functional psychiatric component to the 
seizure disorder as well as a history of substance abuse.

The evidence submitted since the December 1995 rating 
decision included private medical evidence, VA Medical Center 
evidence and testimony before the RO and is as follows:

Duplicate copies of service medical records previously 
considered were submitted.  Social Security Administration 
records were submitted that documented an award of disability 
benefits based on the July 1989 head injury.

The appellant was admitted to the VA Medical Center in 
September 1990 for evaluation of a complaint of headache and 
dizzy spells.  A focal seizure was observed during the course 
of hospitalization with a negative computed tomography scan.  
Discharge diagnoses were post-traumatic headache with focal 
versus pseudo-seizures, attributed to the 1989 head trauma.  
Psychiatric evaluation and testing was conducted in December 
1990.  The examiner concluded that the appellant's problems 
stemmed from the July 1989 accident, with a history of 
alcoholism preceding this.  It was difficult to separate his 
emotional reaction from whatever organic problems he was 
having.  The diagnoses offered were depression, anxiety and 
an adjustment disorder with mixed emotional features, rule-
out organic disorder.

Private medical records from Dr. Quarles dated in 1995 
documented treatment for a seizure disorder.

An examination was conducted in June 1996 for the purpose of 
determining the need for aid and attendance of another 
person.  The examiner concluded that the appellant had a 
history of a complex psychiatric disorder with conversion 
hysteria that had manifested as hemiplegia and a seizure 
disorder.

An examination was conducted in February 1998 for the purpose 
of determining the need for aid and attendance of another 
person and a psychiatric diagnosis was not offered.  He was 
diagnosed with pseudoseizures since 1989 after trauma to the 
skull, and mild right-sided weakness.  

In July 1998, Dr. Quarles wrote that he had treated the 
appellant since 1992 for a seizure disorder.  He reviewed the 
service medical records and noted the 1976 head injury and 
the later admission for passing out.  It was his opinion that 
the head trauma was the cause for the seizure disorder.  The 
appellant had some other injuries over the years but had no 
history of syncopal episodes or seizures prior to the 1976 
head injury.

A VA examination was conducted in December 1998.  The 
appellant complained of continued blackout spells.  Given his 
previous workup that showed pseudoseizures and the lack of 
interval change by history, the examiner indicated that there 
was no reason to suspect that his condition had changed.  A 
primary functional disorder remained the leading candidate to 
describe the etiology of these problems.

A VA psychiatric examination was conducted in January 1999.  
The examiner indicated that the service medical records and 
the claims folders had been reviewed.  The appellant reported 
that after his discharge from the service he continued to 
have depression and loss of interest, symptoms that were 
still present.  He reported insomnia and hyperirritability 
that occurred on a weekly basis.  At the conclusion of the 
mental status examination, the examiner indicated that since 
1990, the appellant had received psychiatric treatment for a 
combination of several symptoms including depression, anxiety 
and insomnia.  The key diagnostic factors appeared to be that 
his appellant had not needed or received any psychiatric 
treatment prior to 1976 when he sustained a head injury in 
service.  Within 18-months to 2-years he had sought 
psychiatric and neurological care that included the same 
symptomatology for which he was not being treated.  The 
second serious head injury occurred in 1989 and appeared to 
have been the precipitant that caused the increased 
symptomatology and resulted in his unemployability and a 
continual need for psychiatric medication as part of his 
overall treatment plan.  The most appropriate diagnosis 
appeared to be that the psychiatric symptomatology and 
pathology resulted from the organic injuries in 1976 and 
1989.  The examiner stated that the mood disorders and 
anxiety disorders were due to the injury and/or the seizure 
disorder.  Mood disorder due to seizure disorder and 
adjustment disorder with mixed anxiety and depressed mood 
were diagnosed. 

The appellant and his wife offered testimony before the RO in 
August 1999.  The appellant contended that he had a post-
service anxiety and mood disorder that was attributable to 
service.  The appellant saw a psychiatrist in service for 
family therapy in the 1970's due to marital problems.  It was 
when he was hit in the head in 1976 that everything started 
to go downhill.  He had his first "spell" at the end of May 
1980.  There were not any medical records of treatment for 
the immediate period after service because he had no 
insurance and was working and could not go to the doctor.  He 
received his first treatment for seizures from Cookeville 
General Hospital in 1984, and although the record indicated 
he was having chest pain, the doctor had told the wife 
something different.  He had a psychiatric hospitalization at 
Cookeville General Hospital in about 1993.  The appellant and 
his wife testified that he continued to have regular 
seizures. 

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of and 
the reasons for the previous denials.  

At the time service connection for an acquired psychiatric 
disorder was denied in December 1995, the evidence before the 
RO consisted of some inservice complaints of anxiety or 
nervousness prior to the 1976 concussion as well as after.  A 
personality disorder was indicated, but no formal psychiatric 
diagnosis was ever made.  There was evidence of post-service 
psychiatric diagnoses that included depression, a mood 
disorder, organic anxiety disorder and a conversion disorder.  
After consideration of both the 1976 concussion and the 1989 
head trauma, the post-service psychiatric diagnoses were 
attributed in larger part to the 1989 head trauma.  The RO 
denied service connection on the basis that there was no 
evidence of an inservice diagnosis of an anxiety disorder or 
post-traumatic stress disorder in service and that the 
medical evidence had established that the post-service 
psychiatric complaints were attributable to the 1989 post-
service head injury.  

The evidence before the RO in December 1995 regarding service 
connection for a seizure disorder consisted of post-service 
evidence of a seizure or a pseudoseizure disorder which was 
attributed by examiners to either the inservice concussion or 
a post-service head injury.  There was inservice evidence of 
a concussion and of post-concussion syndrome.  No formal 
seizure disorder was diagnosed in service.  The RO denied 
service connection on the merits finding that the 
preponderance of the evidence was against service connection 
since the evidence established that the post-service 
seizure/pseudoseizure disorders were attributable to the 
post-service head injury.

The evidence submitted in support of the petition to reopen 
the claims for service connection for an acquired psychiatric 
disorder and seizure disorder included additional competent 
medical evidence from different examiners that attributed the 
post-service psychiatric diagnoses and seizure/pseudoseizure 
disorders to the inservice concussion.  Although this theory, 
that the post-service psychiatric and seizure/pseudoseizure 
disorders were attributable to the inservice concussion, was 
previously put forth by other examiners and considered at the 
time of the previous denial, the new opinions bear directly 
and substantially on the matter under consideration and 
should be considered and evaluated in order to fairly decide 
the merits of the claim.  Thus, the petition to reopen the 
claim for service connection for an acquired psychiatric 
disorder and a seizure disorder is granted.

The RO has met its duty to assist the appellant in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the previous rating decision as well as 
the Statement of the Case issued during the pendency of this 
appeal, the appellant and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  The appellant and the 
representative have been advised of the evidence that would 
by provided by the RO and the evidence to be provided by the 
claimant.  The RO has made every reasonable effort to 
relevant records adequately identified by the appellant.  
Service medical records were obtained and associated with the 
claims folder, and efforts to develop service medical records 
were continued during the development of the instant claims 
and the various previous claims.  Social Security 
Administration records were obtained.  All identified and 
relevant medical treatment and examination records have been 
obtained, including those from private medical examiners and 
VA Medical treatment facilities identified by the appellant.  
In fact, it appears that all evidence identified by the 
appellant relative to this claim has been obtained and 
associated with the claims folder.  Police and accident 
reports were obtained.  Lay statements were associated.  VA 
examinations were conducted in 1982, 1995, 1998 and 1999, and 
a copy of the reports associated with the file.  At the time 
of the hearing conducted before the RO, the duty to suggest 
evidence was met, and an extensive discussion was had among 
the parties regarding the evidence necessary to substantiate 
the claim and the availability of any outstanding evidence.  
38 C.F.R. § 3.103 (2000).  Furthermore, both the appellant 
and his wife testified that all available evidence from every 
source had been obtained and submitted and there was no 
outstanding evidence which would be relevant to these claims.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).  Service connection for 
psychosis is warranted when the disease is manifested to a 
compensable degree within one year following service.  38 
U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309(a) (2000).

The appellant did not serve in combat, therefore the 
provisions of 38 U.S.C.A. § 1154 (West 1991) do not apply.

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1998); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).  Establishing direct service connection 
for a disability that was not clearly present in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992). 

Moreover, establishing service connection for a particular 
disability requires more than an allegation that the 
particular disability had its onset in service.  It requires 
evidence relevant to the requirements for service connection 
cited above.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
see also Murphy, 1 Vet. App. at 81.  The kind of evidence 
needed to prove a claim depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  Lay testimony is competent only 
when it regards the observable features or symptoms of injury 
or illness, but may not be relied upon for establishing a 
medical diagnosis, be that a current diagnosis or one linking 
a current disability to service.  Layno v. Brown, 6 Vet. App. 
465. 469-70 (1994).  However, where the claim involves issues 
of medical fact, such as medical causation or medical 
diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Acquired psychiatric disorder.

The preponderance of the evidence is against service 
connection for an acquired psychiatric disorder.  Although 
chronic anxiety was identified in service in 1975, an anxiety 
disorder was not diagnosed.  A psychiatric evaluation in 
November 1978 was normal.  The only other psychiatric 
abnormality identified in service was that the appellant had 
a passive-dependent personality with hysterical features.  
Congenital or developmental defects including personality 
disorders, as such are not diseases or injuries within the 
meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. § 3.303(c) (2000).  Some post-service 
examiners have attributed an anxiety disorder to the 
inservice concussion, but no examiner has attributed a post-
service anxiety disorder to the inservice complaints prior to 
the concussion.

Competent evidence of post-service psychiatric disorders has 
been presented and there is evidence that attributes this to 
the inservice concussion in 1976.  The Board has examined the 
January 1999 opinion that attributed the psychiatric 
symptomatology to both the 1976 and the 1989 injuries.  In 
reaching his final conclusion, the examiner indicated that 
the appellant had not received any psychiatric treatment 
prior to the 1976 concussion.  The service medical records do 
not support this assertion, as the appellant had undergone a 
15-day admission for treatment of overdose, alcoholism and 
chronic anxiety.  His chronic behavior was later attributed 
in service to a personality disorder.  Therefore, any 
conclusion by the examiner in 1999 that is based on the 
premise that the appellant never exhibited any symptomatology 
prior to the 1976 concussion is afforded less probative value 
in our consideration because the facts do not support this 
assertion.  

The 1999 examiner also indicated that within 2-years of the 
1976 concussion the appellant sought treatment for the same 
symptomatology for which he was currently complaining.  The 
appellant did in fact complain of nervousness in 1978 and 
1979, but both complaints were evaluated in service, no 
psychiatric diagnosis was rendered, and the complaints were 
not attributed to the 1976 concussion.  The Board notes that 
the 1978 complaint occurred while the appellant was under 
confinement.  We further note that eight days after that 
complaint, the appellant denied all complaints of a 
psychiatric nature and on examination no psychiatric 
abnormality was noted.  He complained of nervousness in 1979 
and a personality disorder was suggested.  The Board affords 
the inservice records more probative value since the 
inservice examiners had the benefit of personal observation 
of the appellant at the time of his complaints.  Since the 
1999 opinion was based on the faulty premise that the 
appellant had not exhibited any symptomatology prior to the 
1976 concussion, we must afford it a lesser degree of 
probative value.

The appellant had another concussion in October 1980 after 
service and when examined by a psychiatrist in January 1982, 
there was insufficient evidence to warrant a psychiatric 
diagnosis.  Therefore, the evidence much closer to service 
fails to establish that the appellant incurred an acquired 
psychiatric in service and there is no evidence of psychosis 
within one year after separation from service.  We afford the 
evidence that was obtained closer in time to service a higher 
degree of probative value.

Psychological evaluation and testing in 1990 noted that while 
it was difficult to separate the psychiatric problems from 
the organic, they stemmed from the 1989 injury.  The examiner 
in April 1992 attributed his psychiatric complaints to the 
1989 head injury.  The VA examiner in 1995 noted both the 
inservice concussion and the post-service head injury, and 
found that the 1989 injury had the greatest impact on his 
personality pattern. 

We have considered the testimony provided by the appellant 
and his wife, however as the issues involve the question of 
medical diagnosis and causation, the reports of competent 
medical examiners are afforded more probative value in the 
Board's consideration.

After consideration of all of the evidence of record, we find 
that the preponderance of the evidence is against a finding 
that any post-service psychiatric diagnoses are attributable 
to the inservice concussion.  The greater weight of the 
evidence establishes that the 1989 head injury, the severity 
of which was far greater than the previous 1976 or 1980 
concussions, signaled the onset for the appellant's post-
service disabilities.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 
53 (1990).


Seizure disorder.

The preponderance of the evidence is against the claim for 
service connection for a seizure disorder.  The appellant 
suffered an inservice concussion and post-concussion syndrome 
was also diagnosed.  A seizure disorder was not diagnosed in 
service.  The only suggestion of any seizure activity in 
service was made by "bystanders" when the appellant was 
drinking, stood up and passed out.  There is no evidence that 
any of these bystanders had any medical knowledge or 
training.  No seizure activity was noted by competent medical 
examiners during the appellant's observation in service after 
this incident.  Furthermore, the appellant denied a history 
of epilepsy or fits on examination in 1978.  We afford a high 
degree of probative value in our consideration of service 
connection to the fact that seizures were not identified in 
service, nor were they reported by the appellant.  

The appellant and his wife testified that he had his first 
"spell" occurred very shortly after separation from 
service.  However, when the appellant was seen after another 
concussion in October 1980, he did not report this.  Neither 
was a seizure disorder diagnosed on examination in January 
1982.  Seizure or pseudoseizure was not suggested until 1992, 
many years after separation from service.  We afford a high 
degree of probative value to the fact that it was many years 
after service before any competent examiner first suggested 
seizure or pseudoseizure.

We have considered the evidence that supports the appellant's 
claim.  Dr. Quarles reviewed the service medical records and 
indicated that the 1976 concussion was the cause for the 
current seizure disorder.  He correctly noted that there was 
no evidence of syncopal episodes or seizures prior to the 
1976 concussion.  However, the only syncopal episode in 
service occurred while the appellant was drinking and no 
other syncopal episode or seizure was reported or identified 
throughout the remainder of service.  In fact, the appellant 
denied in history of such in 1978.  We further note that Dr. 
Quarles indicated that the appellant had "some other 
injuries" after 1976.  "Some other injuries" we find 
included a post-service open skull fracture with intracranial 
injury, right extra-axial hematoma, and moderate closed head 
injury.  Dr. Quarles dismissal of this post-service event as 
"some other injury" and his failure to discuss it in 
relation to the fact that there was no medical diagnosis 
offered for seizure or pseudoseizure until after that event, 
renders his opinion of questionable value.

The 1995 VA examiner attributed his seizure/pseudoseizure 
disability in far greater part to the 1989 head injury, after 
consideration of both injuries.  We afford medical 
evaluations that considered and discussed both the inservice 
and post-service head injuries a higher degree of probative 
value in this case.  Other competent medical examiners have 
attributed the onset of the seizure/pseudoseizure disorder to 
the post-service event.

We have considered the testimony offered by the appellant and 
his wife.  Although they contend that his seizure disorder 
was attributable to the 1976 inservice concussion, lay 
assertions of medical causation are afforded little probative 
value when the issue in one of medical causation and requires 
competent medical evidence.  Furthermore, the evidence that 
is of record fails to support their assertion that the 
appellant was experiencing seizures from the time he 
separated from service.

The weight of the competent medical evidence establishes the 
seizure/pseudoseizure disorder had its onset after the post-
service head injury.  Therefore, we find that the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved. 


ORDER

The petition to reopen the claim for service connection for 
an acquired psychiatric disorder is granted.  Service 
connection for an acquired psychiatric disorder is denied.  
The petition to reopen the claim for service connection for a 
seizure disorder is granted.  Service connection for a 
seizure disorder is denied.



		
	C. P. RUSSELL 
	Member, Board of Veterans' Appeals



 

